PER CURIAM.
We find error only in the trial court’s retention of jurisdiction over one-half of appellant’s sentence. In accordance with this court’s opinion in Hayes v. State, 448 So.2d 84 (Fla. 2d DCA 1984), on motion to modify mandate, 452 So.2d 656 (1984), we remand this case to the trial court for correction of the sentence to reflect the trial court’s retention of jurisdiction over only one-third of the sentence.
Appellant’s judgment and sentence is otherwise AFFIRMED.
GRIMES, A.C.J., and DANAHY, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.